Citation Nr: 0902211	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-27 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for a duodenal ulcer.

2.  Entitlement to an increased evaluation in excess of 10 
percent for right leg varicose veins.

3.  Entitlement to an increased evaluation in excess of 10 
percent for left leg varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to July 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

In a June 2005 rating decision, the RO granted an increased 
evaluation for bilateral varicose veins from 10 percent 
disabling to separate 10 percent ratings for each lower 
extremity.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is manifested by complaints 
of occasional stomach pain, but is not manifested by 
moderately severe ulcer disease with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes.

2.  The veteran's right leg varicose veins are manifested by 
intermittent edema, aching, and fatigue, but are not 
manifested by persistent edema, stasis pigmentation, 
ulceration or eczema.

3.  The veteran's left leg varicose veins are manifested by 
intermittent edema, aching, and fatigue, but are not 
manifested by persistent edema, stasis pigmentation, 
ulceration or eczema.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for right leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7120 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for left leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA must meet statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claims, a letter dated January 2004 was furnished the veteran 
in accordance with the notice provisions of the VCAA.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
applies equally to all five elements of a service connection 
claim.  Id.

In the VCAA letter of January 2004, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information including that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

However, the Board also acknowledges a recent decision from 
the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

Such specific notice was not provided to the veteran.  Thus, 
there is presumed prejudicial error.  However, in Sanders, 
the Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant. It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

In this case, the veteran was provided pertinent information 
essentially in accordance with Vazquez-Flores in the January 
2004 letter.  The veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

Further, the veteran demonstrated that there was actual 
knowledge of what was needed to establish his claims.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant and his representative 
were tailored to the pertinent symptoms of a duodenal ulcer 
and varicose veins as related to the diagnostic criteria.  
They submitted supporting evidence and addressed how evidence 
in this case supported the award of a higher rating.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case because the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claims and because VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and 
supplemental statement of the case and the claimant was told 
why a higher rating was not warranted under that criteria.  
Therefore, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889.

Further, although the January 2004 notice does not comport 
with the requirements of Dingess/Hartman, supra, with respect 
to the assignment of effective dates, because the Board's 
decision herein denies the claim for an increased rating, no 
other disability rating or effective date is being, or will 
be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The veteran's service treatment records and VA treatment 
records have been obtained to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was 
provided VA examinations in February 2004 and February 2006.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's duodenal ulcer has been evaluated under 
Diagnostic Code 7305, which provides for a 60 percent 
evaluation with severe pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent evaluation is assigned with moderately severe 
symptoms which are less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 20 percent evaluation 
is assigned for moderate recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations, and a 
10 percent evaluation is assigned for mild recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2008).

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two- year-
period preceding onset of the disease.  38 C.F.R. § 4.112 
(2008).

The veteran's varicose veins have been evaluated using 
criteria of Diagnostic Code 7120.  Under that diagnostic 
code, a noncompensable rating is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent rating is 
warranted for intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or by 
compression hosiery.  A 20 percent rating is warranted for 
persistent edema that is incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Finally, a total (100 percent) rating is assigned for massive 
board- like edema with constant pain at rest.  38 C.F.R. § 
4.104 (Diagnostic Code 7120) (2008).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Codes 7305 (duodenal ulcer) and 7120 (varicose 
veins) are deemed by the Board to be the most appropriate 
codes, primarily because they pertain specifically to the 
disabilities at issue, but also because they provide specific 
guidance as to how symptoms of the disabilities are to be 
evaluated.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.  

During a February 2004 VA examination, the veteran reported 
leg pain occurring after prolonged standing and walking.  He 
reported leg edema which occurred intermittently and could be 
relieved by foot elevation or compression hosiery.  He 
reported dark pigmentation of the skin.  He reported that the 
condition did not result in any time lost at work.  

With regard to the ulcer, the veteran reported that the 
condition did not affect general body healthy or body weight.  
He denied stomach pain, nausea, vomiting, and black stools, 
and had vomited blood only one time since 1958.  Current 
treatment was Zantac and Maalox and the condition caused a 
limited ability to eat certain foods.  The veteran reported 
that the condition did not result in any time lost at work.

Physical examination showed bilateral varicose veins with no 
ulcerations, edema, stasis pigmentation, or eczema.  The 
veteran was noted to be 5'10" tall and to weigh 184 pounds.  
He was described as well-nourished, and his nutritional 
status was reported to be normal.  The ulcer was noted not to 
affect body weight.  The examiner diagnosed bilateral 
varicose veins with no change and a duodenal ulcer with no 
change.  The examiner noted that the ulcer did not cause 
significant anemia or malnutrition.  

A February 2006 VA examination, showed a diagnosis of 
bilateral varicose veins and a duodenal ulcer with no change.  
The veteran reported weight loss of 15 pounds in that past 
year and pain in the legs.  His weight was reported to be 180 
pounds.  Physical examination of the veins showed no ulcer, 
elevated edema, stasis pigmentation or eczema, with 1+ edema 
bilaterally.  The examiner noted that subjective factors 
included pain.  The CBC showed signs of mild anemia.  The 
examiner stated that the veteran had minimal anemia but he 
was unable to state beyond mere speculation the cause of this 
mildly abnormal lab test.

VA treatment records, from 1996 to 2007, show the veteran was 
treated numerous maladies including stomach problems 
associated with diverticulitis, hiatal hernia, internal 
hemorrhoids, polyps and mild reflux disease.  In February 
2004, he was also treated for stomach problems and loose 
stools caused by a reaction to medication.  In a November 
2005 VA treatment record, the veteran was noted to be 
overweight at 70 inches tall and 186 pounds.  The records 
also show that from 2005 to 2007, the veteran was treated for 
arm pain associated with heart ischemia, angina, hypertension 
and stroke.  VA outpatient records show no treatment for 
symptoms associated with varicose veins, and show no evidence 
of an active ulcer.

Based on the medical evidence of record, the Board finds that 
an increased evaluation in excess of 20 percent for a 
duodenal ulcer is not warranted.  As noted above, in order to 
warrant the next higher evaluation of 40 percent, the 
evidence would have to demonstrate moderately severe symptoms 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  In 
this case, the medical evidence of record shows a diagnosis 
of a duodenal ulcer with complaints of stomach pain.  The 
evidence, however, shows the veteran has been treated for 
stomach pain associated with other gastrointestinal and 
abdominal disorders such as a hiatal hernia, mild reflux 
disease, and diverticulitis.  To the extent that the stomach 
pain is related to his ulcer disease, it does not warrant an 
increased rating because it is not shown to be moderately 
severe in degree resulting in impairment of health manifested 
by anemia and weight loss.  

In this regard, although the veteran's February 2006 VA 
examination noted mild anemia, the examiner clearly did not 
attribute such to the veteran's service-connected ulcer.  
Moreover, even if the mild anemia was determined to be 
associated with the veteran's ulcer, such symptomatology 
would still have to result in impairment of the veteran's 
health.  The evidence of record does not support the 
conclusion that the veteran's anemia results in any health 
impairment related to his ulcer.  In fact, if the February 
2004 examiner's notation regarding anemia is understood to be 
a diagnosis, the anemia was categorized as insignificant, 
rather than a health impairment.  Furthermore, VA outpatient 
records from 1996 to 2007 show no treatment for or diagnosis 
of anemia as related to an ulcer or any other disorder.  
Similarly, the veteran's weight loss is not a symptom of a 
health impairment related to his ulcer, rather the weight 
loss was recommended.  At the February 2006 VA examination, 
the veteran stood 70 inches tall and weighed 180 pounds.  In 
a November 2005 VA outpatient record, just three months 
prior, the veteran weighed 186 pounds and his body mass index 
was classified as overweight.  A March 2005 VA outpatient 
record indicated the veteran was obese.  Furthermore, the 
evidence shows the veteran was educated about proper 
nutrition and did not receive any treatment to correct his 
weight loss.  See 2005 VA outpatient records; February 2006 
VA examination.  The evidence suggests that any demonstrated 
weight loss is not a symptom of health impairment related to 
his ulcer, but was recommended by VA examiners to improve his 
overall health.  Therefore, neither the veteran's weight 
loss, nor his anemia is productive of moderately severe 
impairment of health due to the veteran's ulcer.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for a duodenal 
ulcer under Diagnostic Code 7305.

Based on the medical evidence of record, the Board finds that 
an increased evaluation in excess of 10 percent for right and 
left leg varicose veins is not warranted.  As noted above, in 
order to warrant the next higher rating, which is 20 percent 
under Diagnostic Code 7120, the evidence must show that the 
veteran's varicose veins are characterized by persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  The 
currently assigned separate 10 percent ratings contemplate 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  38 C.F.R. § 4.114, 
Diagnostic Code 7102.  In this case, both VA examinations 
showed a diagnosis of bilateral varicose veins with no 
persistent edema, stasis pigmentation, ulceration or eczema.  
See February 2004 and February 2006 VA examinations.  The 
findings showed a 1+ edema for which the veteran was granted 
an increase from a 10 percent evaluation for bilateral leg 
varicose veins to separate 10 percent evaluations for 
varicose veins in each leg.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of the separately assigned 
10 percent ratings for right and left leg varicose veins 
under Diagnostic Code 7120.

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran is entitled to staged ratings.  However, upon review 
of all the evidence of record, the Board finds that at no 
time during the pendency of the claim and since the effective 
date of the grant of service connection has the veteran's 
ulcer or varicose veins been more or less disabling than is 
reflected in the evaluation assigned.  

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating is not warranted for 
the veteran's ulcer or varicose veins.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a duodenal ulcer is denied.

Entitlement to a disability rating in excess of 10 percent 
for right leg varicose veins is denied.

Entitlement to a disability rating in excess of 10 percent 
for left leg varicose veins is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


